Pee Cttbiaji.
The plaintiff brought suit to recover damages for personal injuries alleged to have been sustained by her as the result of an accident which occurred at the corner of Goodwin and Melrose avenues, in Eidgewood, on June 21st, 1929, about eleven-thirty p. m.
The plaintiff contended at the trial that she was injured while getting off a bus of the defendant company at a sidewalk at the street intersection, and her testimony was to the effect that as she was stepping off the bus on to the curbstone, the bus started and threw her down, injuring her.
No doubt she was injured, but we think that the great weight of the evidence is that she was not injured in the manner she claims. Her testimony was uncorroborated. Several witnesses, most of them disinterested, testified to the effect that the bus did not move and that she had alighted from the bus and was making her way over the sidewalk when she fell and hurt her hip. Not only did the witnesses so testify, but a number of witnesses, including the policeman, who were present, and who interviewed her soon after-wards, testified that she then said that it was not the fault of the bus, that the bus did not move, but that the injury was the result of turning her ankle or making a mis-step.
The rule to show cause will be made absolute.